Citation Nr: 1810068	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-30 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability (previously adjudicated as arthritis of the left foot), to include as secondary to service-connected diabetes mellitus type II (DMII). 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected DMII. 

3.  Entitlement to service connection for epistaxis (claimed as nosebleed).

4.  Entitlement to service connection for a facial injury. 

5.  Entitlement to service connection for sleep apnea, to include as due to herbicide agent exposure and/or as secondary to service-connected DMII.

6.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and/or as secondary to service-connected DMII.

7.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide agent exposure and/or as secondary to service-connected DMII.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from May 1967 to December 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2015, the Board: (1) denied the left foot, right knee, epistaxis, and facial injury issues; and (2) remanded the sleep apnea, hypertension, and erectile dysfunction issues for further development.  

The AOJ obtained the records ordered by the June 2015 Board remand and the Veteran was provided a September 2015 VA opinion and November 2015 addendum opinion to further analyze the etiologies of his sleep apnea, hypertension, and erectile dysfunction.  However, the AOJ did not achieve substantial compliance with the Board's remand directives, as the opinions remain partially inadequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In December 2015, these three issues were returned to the Board. 

In March 2017, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that: (1) vacated the Board's June 2015 denial of the left foot, right knee, epistaxis, and facial injury issues; and (2) remanded those issues for further development.   

In February 2018, the Board merged all seven issues back together, as: (1) they are all back before the Board and ripe for adjudication; (2) they are all handled by the same representative, who submitted a January 2018 brief pertaining to all of them; (3) none have hearing-related problems; and (4) they are compatible for merging.    

The issue of entitlement to service connection for a left foot disability was previously adjudicated as entitlement to service connection for arthritis of the left foot; however, based on the Court's findings in the March 2017 Memorandum Decision, the issue was broadened.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claims.  Regarding the left foot issue, an examination is required to determine whether the Veteran's left foot pain is a persistent or recurrent symptom of a left foot disability and, if so, whether it was etiologically related to the Veteran's service and/or was secondary to his service-connected DMII.  See March 2017 Memorandum Decision.  Regarding the right knee issue: (1) the AOJ must seek any relevant treatment records from Fort Knox and Fort Gordon; and (2) an examination is required to determine whether the Veteran's right knee pain causes functional impairment and, if so, whether the Veteran's pre-existing right knee disability was aggravated beyond natural progression by his service and/or was secondary to his service-connected DMII.  Id.  Regarding the epistaxis and facial injury issues, the AOJ must seek any relevant treatment records from private providers "Sickle & Insley MDs."  Id.  Regarding the sleep apnea, hypertension, and erectile dysfunction issues, new opinions are required because the September 2015 opinion and November 2015 addendum opinion (obtained pursuant to the June 2015 Board Remand) still contain inadequate rationales as to whether the disabilities were etiologically related to herbicide agent exposure on a direct, non-presumptive basis (the examiner merely relied on the fact that the diseases developed years after separation).  Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307.  

Accordingly, the case is REMANDED for the following action:

1.  Seek any treatment records pertaining to the right knee from: (a) Fort Knox; and (b) Fort Gordon.  

2.  Seek any private treatment records pertaining to the epistaxis and facial injury from "Sickle & Insley MDs."  

3.  After completing the above, schedule the Veteran for an examination to determine whether his left foot pain is a persistent or recurrent symptom of a left foot disability and, if so, whether it was: (a) at least as likely as not caused or aggravated by service; and/or (b) was at least as likely as not caused by, aggravated by, or proximately due to service-connected DMII.  

4.  After completing directives 1 and 2, schedule the Veteran for an examination to determine whether his right knee pain causes functional impairment and, if so, whether his pre-existing right knee disability was: (a) at least as likely as not aggravated by service; and/or (b) was at least as likely as not caused by, aggravated by, or proximately due to service-connected DMII.  

5.  After completing directives 1 and 2, obtain an addendum opinion to determine whether the Veteran's sleep apnea, hypertension, and/or erectile dysfunction were at least as likely as not caused or aggravated by the conceded herbicide agent exposure (on a direct, non-presumptive basis).

The examiner and AOJ are advised that the September 2015 opinion and November 2015 addendum opinion (obtained pursuant to the June 2015 Board Remand) still contain inadequate rationales as to this question (the examiner merely relied on the fact that the diseases developed years after separation).

6.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the Court.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  38 C.F.R. § 20.1100(b) (2017).

